Citation Nr: 0629399	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left knee arthritis, 
status post arthroplasty, to include as secondary to service-
connected right knee traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1956 to December 
1958.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2001 and May 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

The record reflects that the veteran resides in Florida 
during the winter and Missouri during the summer; however, 
the St. Louis RO has jurisdiction over the matter on appeal 
and has been handling all adjudication with respect to the 
veteran's claim.  

The Board notes that the veteran requested a Travel Board 
hearing in his January 2004 VA Form 9; however, the veteran 
later indicated on the July 2004 Appeal Hearing Options form 
that he wanted a local hearing before a Decision Review 
Officer (DRO) and did not indicate that he still wanted a 
Travel Board hearing.  Accordingly, the RO scheduled the 
veteran for a hearing before the DRO in September 2004.  The 
record reflects that an informal hearing with the veteran, 
his wife, his representative, and the DRO was held on the 
scheduled date in lieu of a formal hearing and included 
discussion of what evidence was needed to support the 
veteran's claim on a direct basis.  The veteran reported at 
the hearing that he did not have any service medical records 
or treatment records within a year of discharge from service 
showing that he was treated for chronic left knee impairment.  
The veteran and his representative then indicated that the 
veteran wanted consideration of service connection for his 
left knee disorder as secondary to his service-connected 
right knee disability and the DRO advised that she would 
arrange for a VA examination and medical opinion regarding 
the veteran's claim.  It is noted that the veteran was 
satisfied with that avenue of development.  Thus, the 
veteran's request for a DRO hearing has been satisfied.  His 
request for a hearing before the Board is considered 
withdrawn.  



FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed degenerative arthritis 
of the left knee is related to his service-connected right 
knee disability.  Moreover, the veteran does not contend and 
the medical evidence does not show that his left knee 
disorder is related to his active military service or 
manifested to a compensable degree within a year of his 
discharge.  


CONCLUSION OF LAW

The veteran's left knee arthritis, status post arthroplasty 
was not incurred in or aggravated by service, is not 
proximately due to or the result of his service connected 
right knee disability, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The record shows that the veteran's claim for entitlement to 
service connection for left knee osteoarthritis, status post 
total knee replacement was denied by the RO as not well 
grounded in its January 2000 rating decision.  The RO, 
however, subsequently notified the veteran in September 2001 
that VA was required to review his claim again in accordance 
with the Veteran's Claims Assistance Act of 2000 (VCAA).  

The VCAA outlines VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in September 2001, the RO apprised 
the veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to  service-connected 
compensation benefits.  The RO also noted that VA needed 
medical evidence showing current treatment for his left knee, 
osteoarthritis and status post total knee replacement and 
asked the veteran to send certain information so that VA 
could request the records.  In addition, the RO requested 
that the veteran ask the doctor or hospital to answer VA's 
request as soon as possible and advised him that he could get 
the records himself and send them to VA.  The RO further 
asked the veteran to send the information describing 
additional evidence or the evidence itself to the RO within 
60 days of the date of the letter.  Thus, the veteran was 
essentially asked to send any evidence in his possession 
pertaining to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  
Moreover, the RO noted that VA may be able to pay the veteran 
from the date it received his claim if the information or 
evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the element of 
effective date).

In correspondence dated in January 2002, the RO sent 
additional notice to the veteran of the information and 
evidence necessary to substantiate his service connection 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO again explained what the evidence must show to establish 
entitlement to service-connected compensation benefits, 
notified the veteran of what additional information was 
needed, wrote that VA had requested his service medical 
records from the NPRC, asked him to send the information 
describing additional evidence or the evidence itself to the 
RO within 30 days of the date of the letter, and advised the 
veteran regarding the element of effective date with respect 
to his claim.  The record reflects that that a second rating 
decision was subsequently issued by the RO in May 2002.  The 
first was issued in December 2001, after the September 2001 
VCAA notice was sent.      

The Board notes that neither the September 2001 nor the 
January 2002 VCAA notice letters addressed what the evidence 
must show to establish service connection on a secondary 
basis or the element of degree of disability.  The Board, 
however, finds that such omissions were harmless error in 
this case.  In regard to notice of secondary service 
connection, the Board notes that neither the veteran nor his 
representative contends that the veteran was prejudiced by 
such omission.  The record reflects that the DRO discussed 
with the veteran and his representative what evidence was 
needed to support the veteran's claim for service connection 
of his left knee disorder on a direct basis, and after 
consideration, the veteran and his representative elected to 
have his claimed disorder considered as secondary to his 
service-connected right knee disability.  The veteran was 
advised that a VA examination would be scheduled to obtain an 
opinion on the etiology of his left knee degenerative 
arthritis and whether it was due to his service-connected 
right knee disability.  The veteran indicated he was 
satisfied with the intended development.  Additionally, the 
veteran's representative discussed and cited the regulation 
regarding secondary service connection (i.e., 38 C.F.R. 
§ 3.310) in his July 2006 Appellant's Brief, demonstrating an 
understanding of the basis of the claim.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of what the evidence must show in 
order to establish entitlement to service-connected benefits 
on a secondary basis.   In regard to notification of the 
degree of disability, the veteran's claim is being denied for 
reasons explained in greater detail below and no disability 
rating will be assigned.  Thus, such notice defect presents 
no possibility of prejudice to the veteran.  

The Board further observes that the RO provided the veteran 
with a copy of the rating decisions issued in December 2001 
and May 2002, the January 2004 Statement of the Case (SOC), 
and the January 2005 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, the laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  In addition, the January 2005 
Supplemental Statement of the Case included a subsequent 
adjudication of the claim on the basis of the additional 
evidence received and the argument advanced by the veteran. 

Based on the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination and obtained a medical opinion 
regarding his claimed left knee disorder in December 2004.  
The RO also afforded the veteran a hearing before the DRO as 
previously noted.

The Board observes that the veteran's representative asserts 
in the July 2006 Appellant's Brief that the December 2004 
examination was inadequate because it was conducted without 
access to the veteran's claims file and requests a remand for 
another medical examination and opinion that includes such 
review.  The Board, however, finds that the December 2004 
examination and opinion are adequate and a remand is not 
necessary.  A review of the record shows that the DRO 
contacted the veteran's representative in October 2004 and 
told him that she was going to send the veteran's case to 
Florida so that a VA examination could be scheduled; the 
veteran's representative indicated that he would notify the 
veteran.  The Board also observes that the Compensation and 
Pension Exam Inquiry form notes that the veteran's claims 
file was being sent for review and the examiner was requested 
to review the claims folder prior to the examination and 
state that such review was accomplished.  Although the Board 
acknowledges that the December 2004 VA examiner did not 
specifically confirm review of the claims folder in his 
examination report, he references the veteran's medical 
history concerning the left and right knee in the text of his 
report and such references are consistent with the evidence 
documented in the claims folder.  Furthermore, the veteran's 
representative has not referenced any evidence that should 
have been addressed by the December 2004 VA examiner that was 
absent from the report.     

The Board notes that the RO apparently inaccurately reported 
that VA had requested the veteran's service medical records 
in the September 2001 VCAA notice letter; however, the RO 
later advised that the veteran's service medical records were 
fire-related and requested a search of the veteran's medical 
records to include sick/morning reports in January 2002.  
NPRC responded in April 2002 that no effective search could 
be conducted based on the information furnished.  It is also 
noted, however, that prior requests dated in February 1992 
and July 1992 showed that the records could not be 
reconstructed.  Based on the foregoing actions, the Board 
finds that the RO conducted an exhaustive search and 
associated any available service records with the claims 
file.  The Board also finds that further efforts to obtain 
outstanding service records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2005).    

The Board further notes that the veteran submitted 
authorization and consent to release information forms 
regarding private medical treatment he received for his left 
knee during the course of his appeal.  He specifically 
identified Dr. M. at a clinic in Missouri, Drs. R. and M. at 
an office in Kansas, and Dr. L.W. at a hospital in St. Louis.  
The RO sent follow-up correspondence dated in March 2004 and 
August 2004 asking that the veteran provide the complete 
mailing address including zip codes for the doctors 
identified.  The veteran, however, did not respond to VA 
correspondence.  Nonetheless, the Board notes that private 
medical records already of record include treatment records 
from all of the physicians identified by the veteran except 
for Dr. R.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may also be granted on a direct basis for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.   

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Although the veteran maintains that his current left knee 
disorder is related to his service-connected right knee 
disability, the record reflects that he lacks the requisite 
expertise to render a competent medical opinion regarding the 
cause of his left knee disorder.  Thus, competent medical 
evidence that the veteran's currently diagnosed left knee 
disorder is secondary to his service-connected right knee 
disability or is otherwise related to service is required.     


III.	Analysis 

The Board notes that the competent medical evidence of record 
clearly shows that the veteran currently suffers from a left 
knee disorder.  Most recently, the December 2004 VA examiner 
noted that the veteran had degenerative arthritis in the left 
knee and had undergone a total left knee arthroplasty in 
1999.  The Board also observes that private treatment records 
dated in January 1999 contain findings of osteoarthritis and 
degenerative joint disease associated with the left knee and 
detail the veteran's left total knee replacement.  

Nonetheless, the competent medical evidence does not show 
that the veteran's current left knee disorder is related to 
his service-connected right knee disability.  The VA examiner 
in December 2004 concluded that it was not as likely as not 
that the veteran's left knee disorder is secondary to his 
right knee disability after examination of the veteran and 
review of his medical history.  The physician essentially 
explained that the right knee degenerative arthritis did not 
cause the left knee degenerative arthritis thirty years later 
and that osteoarthritis is an aging phenomenon not 
necessarily secondary to an imbalance in ambulation of a 
contralateral joint.  While the Board notes that the January 
1992 VA examiner wrote that the veteran demonstrated some 
compensatory changes in the left leg from years of dealing 
with the degenerative joint condition on the right, the 
physician did not further indicate that a disorder of the 
left knee had developed due to the veteran's right knee 
disability.  Furthermore, no private medical examiner has 
attributed the veteran's left knee disorder to his right knee 
disability during the course of the veteran's treatment.  
Thus, entitlement to service connection on a secondary basis 
for the veteran's left knee disorder is not shown to be 
warranted.   38 C.F.R. § 3.310 (2005).  

Moreover, the veteran no longer contends that his current 
left knee disorder is directly related to service or that 
left knee arthritis manifested to a compensable degree within 
a year of discharge.  Thus, service connection on either a 
direct or presumptive basis is also not warranted.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).   

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left knee arthritis, 
status post arthroplasty, to include as secondary to service-
connected right knee traumatic arthritis is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


